Case: 20-60366     Document: 00516155637         Page: 1     Date Filed: 01/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       January 5, 2022
                                  No. 20-60366
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   Jose De Jesus Vargas Barajas, also known as Alberto
   Vargas-Barajas, also known as Jesus Vargas-Barajas,

                                                                      Petitioner,

   v.

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A201 067 704


   Before Barksdale, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Jose De Jesus Vargas Barajas, a native and citizen of Mexico, petitions
   for review of the Board of Immigration Appeals’ (BIA) dismissing his appeal
   of an Immigration Judge’s denial of asylum and cancellation of removal. Our


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60366      Document: 00516155637           Page: 2     Date Filed: 01/05/2022




                                     No. 20-60366


   court has jurisdiction to review petitions challenging BIA decisions if filed
   within “30 days after the date of the final order of removal”. 8 U.S.C.
   § 1252(b)(1) (requirements for review of orders of removal).
          The BIA issued its decision on 13 March 2020, but our court did not
   receive the petition for review until 7 May 2020. Barajas acknowledged the
   filing was not timely and points to the carrier as the problem. But, “filing is
   not timely unless the clerk receives the papers within the time fixed for filing”.
   FED. R. APP. P. 25(a)(2)(A) (emphasis added); see Navarro-Miranda v.
   Ashcroft, 330 F.3d 672, 676 (5th Cir. 2003) (holding petition for review mailed
   within 30-day period but received after expiration of period was untimely and
   court lacked jurisdiction).
          DISMISSED.




                                           2